DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fructuoso et al. (US 2015/0186359).

Claims 1 & 10, 
Fructuoso et al. (US 2015/0186359) teaches a multilingual text-to-speech synthesis method comprising: receiving first learning data including a learning text of a first language and learning speech data of the first language corresponding to the learning text of the first language; receiving second learning data including a learning text of a second language and learning speech data of the second ([0003-0010] [0019-002] [0027] [0031] “To generate prosody information for text, linguistic features of the text can be input to the prosody model with a language identifier that indicates the language of the text. The prosody model outputs prosody information, such as fundamental frequency coefficients, duration values, and energy values, which can be used to generate audio data that represents the text (e.g., audio data including a synthesized utterance of the text). The same prosody model can be used to generate prosody information for a second text in a different language. Linguistic features of the second text can be input to the prosody model with a second language identifier that identifies the language of the second text, and the prosody model outputs prosody information that can be used to generate an audio representation of the second text.; obtains data indicating linguistic features 122 corresponding to the text 121. For example, the computing system 120 may access a lexicon to identify a sequence of phonetic units, such as phonemes, in a phonetic representation of the text”).

Claim 9,
Fructuoso further teaches the multilingual text-to-speech synthesis method of claim 1, wherein the single artificial neural network text-to-speech synthesis model is generated without an input of similarity information on at least one of pronunciations and notations between phonemes of the first language and phonemes of the second language ([0003-0010] [0019-002] [0027] [0031] generating similarity and difference between linguistic features between languages).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fructuoso et al. (US 2015/0186359) and further in view of Legat (US 2014/0222415).

Claim 8,
Fructuoso teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Fructuoso does not explicitly teach wherein the learning text of the first language and the learning text of the second language are converted into a phoneme sequence using a grapheme-to-phoneme (G2P) algorithm.
Legat teaches wherein the learning text of the first language and the learning text of the second language are converted into a phoneme sequence using a grapheme-to-phoneme (G2P) algorithm ([Abstract] text to speech synthesizer using grapheme to phoneme algorithm).
Fructuoso is analogous art with Legat because the both involve speech synthesis. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Fructuoso with teachings of Legat by modifying the multilingual prosody generation as taught by Fructuoso to include text to speech processing using grapheme to phoneme algorithm as taught by Legat for the benefit of detecting a newly out-of-vocabulary word to be converted into an audio representation (Legat [Abstract]).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL

Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656